Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner acknowledges the cancelation of claim 6 by the applicant.
Applicant’s arguments, see pages 9 and 10, filed 8 November 2021, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 8 November 2021, with respect to the rejection(s) of claim(s) 1 and its dependent claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ray (US 20060051700 A1).
Applicant’s amended claim 1 includes the limitation that the ultraviolet absorber is a methyldibenzoyl compound, such as the structure UV-4 (see paragraph 0231 of the specification of the instant application). The previously cited references used to reject claim 1 do not teach a methyldibenzoyl compound as the ultraviolet absorber. However, Ray (US 20060051700 A1) does disclose a methyldibenzoyl compound used as an ultraviolet absorber. As such, claim 1 is now rejected under 35 U.S.C. 103 over Norizuki (US 20160016919 A1) in view of Ray (US 20060051700 A1). A more thorough explanation is provided below.
Regarding the applicant’s argument that paragraph [0049] of Norizuki (US 20160016919 A1) teaches away from using ultraviolet absorbers other than the ones disclosed in Norizuki, the examiner cites MPEP 2123(II), which states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

While Norizuki states that the ultraviolet absorber is preferably one of those represented by Formula (I), it further states that the photosensitive resin composition may contain an ultraviolet absorber other than those represented by Formula (I) (see paragraph [0049] of Norizuki). Therefore, Norizuki does not teach away from using a different ultraviolet absorber and remains a relevant prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norizuki (US 20160016919 A1) in view of Ray (US 20060051700 A1).
Regarding Claims 1-5, Norizuki teaches a photosensitive composition (paragraph 0030) comprising a curable compound ("polymerizable monomer'', paragraph 0030), a photoinitiator ("photo-polymerization initiator", paragraph 0030), and an ultraviolet absorber (paragraph 0030). Norizuki does not disclose a near infrared absorber in the photosensitive composition, nor does Norizuki disclose that the ultraviolet absorber is a methyldibenzoyl compound. Ray teaches a photosensitive layer comprising a photosensitive composition and a masking layer comprising a radiation absorber (paragraphs 0009 and 0010). The photosensitive composition disclosed by 4 to 1.0 x 105 L·moI-1 cm-1 at a wavelength of 365 nm (see Table 1 of the instant application). Ray also teaches several infrared absorbing compounds that can be used in place of or in addition to carbon black (paragraph 0057). Norizuki and Ray are analogous art because both references pertain to photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the methyldibenzoyl ultraviolet absorber and the infrared radiation absorber taught by Ray in the photosensitive composition disclosed by Norizuki because the infrared absorber adds increased functionality to the composition (such as use for infrared filters) and the methyldibenzoyl ultraviolet absorber offers reduced sensitivity to commonly used exposure sources (see Ray, paragraph 0004), resulting in improved quality control for photolithographic products made from the photosensitive composition.
Regarding Claim 8, Norizuki teaches multifunctional polymerizable monomers (Paragraph [0098]) and more specifically teaches methacrylate monomers (paragraph 0093), 
Regarding Claim 9, Norizuki teaches a photosensitive composition comprising an alkali-soluble resin (paragraphs 0118-0119, see also Claim 12).
Regarding Claim 10, Norizuki teaches a cured film formed using the photosensitive composition described within (paragraph 0025, see also Claim 14).
Regarding Claim 11, Norizuki teaches an optical filter obtained from the photosensitive composition (see "color filter'', paragraphs 0189-0193).
Regarding Claim 13, Norizuki teaches a multilayer material comprising a cured film obtained from the photosensitive composition and a color filter that includes a chromatic colorant (paragraphs 0186 and 0191).
Regarding Claim 14, Norizuki teaches a pattern forming method (paragraph 0175) comprising forming a composition layer on a support using the photosensitive composition (paragraphs 0175 and 0261) and forming a pattern on the composition layer using a photolithography method (paragraphs 0175 and 0262).
Regarding Claim 16, Norizuki teaches a solid state image sensor comprising a cured film formed from the photosensitive composition (paragraphs 0192 and 0195).
Regarding Claim 17, Norizuki teaches an image display device comprising a cured film formed from the photosensitive composition (paragraph 0199).
Regarding Claim 19, Norizuki is silent in regards to infrared absorbers. Ray teaches that cyanine and squarylium compounds can be used as infrared absorbers (paragraph 0057). It .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norizuki (US 20160016919 A1) in view of Ray (US 20060051700 A1) as applied to claim 1 above, and further in view of Smith (US 5786133 A).
Regarding Claim 7, Norizuki teaches ultraviolet absorbers for photosensitive compositions, but does not teach any ultraviolet absorbers represented by Formula (UV-1) of the instant application. Ray discloses avobenzone as a suitable ultraviolet absorber. Avobenzone is a compound that can be represented by Formula UV-1, wherein R101 is a t-butyl substituent, R102 is a methoxy substituent, and m1 and m2 are both 1. Smith also teaches avobenzone as an ultraviolet absorber (compound U-3 in Col. 5). Norizuki, Ray, and Smith are analogous art because each reference teaches ultraviolet absorbing compounds that are exposed to optical radiation. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a compound represented by UV-1, such as avobenzone as taught by Ray and Smith, in the photosensitive composition disclosed by Norizuki because compounds like U-3 provide a sharp cut off in absorption at about 400 nm, allowing for high light absorbance in the 300 to 400 nm region while keeping absorbance low in the visible light region (see Smith, Col. 5 Lines 30-41).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Norizuki (US 20160016919 A1) in view of Ray (US 20060051700 A1) as applied to claim 11 above, and further in view of Arayama (WO 2016035695 A, English translation).
Regarding Claim 12, Norizuki teaches an optical filter, but does not teach a near infrared cut filter or an infrared transmitting filter. Ray is silent in this regard as well. Arayama teaches a .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Norizuki (US 20160016919 A1) in view of Ray (US 20060051700 A1) as applied to claim 14 above, and further in view of Kamimura (WO 2016103994 A1,English translation).
Regarding Claim 15, Norizuki teaches a pattern forming method comprising forming a composition layer and using a photolithography method to form a pattern on the layer. Norizuki also teaches that this process may be repeated successively for individual colors to make a multi-colored pattern (paragraph 0186). Norizuki further teaches the development of patterns (paragraphs 0181-0185). Neither Norizuki nor Ray teach a coloring composition layer. Kamimura teaches a photosensitive coloring composition layer (paragraphs 0157-0160) formed from a photosensitive coloring composition including a chromatic colorant (paragraph 0011). Kamimura also teaches exposing the coloring composition layer from the coloring composition layer side (paragraph 0156). Norizuki and Kamimura are analogous art because both references teach pattern forming methods for photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the instant application to use photosensitive coloring composition layers as taught by Kamimura in the pattern forming method taught by Norizuki because the photosensitive coloring composition layers could be used to make colored patterns for a color filter (see Kamimura, paragraph 0155)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Norizuki (US 20160016919 A1) in view of Ray (US 20060051700 A1) as applied to claim 10 above, and further in view of Arayama (WO 2016035695 A, English translation).
Regarding Claim 18, Norizuki teaches multiple uses for the photosensitive composition, but does not teach an infrared sensor. Arayama teaches an infrared sensor comprising a cured film made from the photosensitive composition (<Solid-State Imaging Device, Camera Module, Infrared Sensor> section, see also Claim 20). Norizuki, Ray, and Arayama are analogous art because each reference discloses photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the instant application to make the infrared sensor taught by Arayama using the photosensitive composition taught by Norizuki (modified to include the ultraviolet and infrared absorbers taught by Ray) because a photosensitive composition containing an infrared absorber can absorb light in the 700 to 1000 nm and thus be useful in detecting objects (see <Application of Curable Composition> section of Arayama).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                           

/PETER L VAJDA/Primary Examiner, Art Unit 1737                
01/05/2022